Citation Nr: 0943205	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.   Entitlement to service connection for bronchiectasis and 
bronchitis.

2.   Entitlement to service connection for asthma, to include 
as secondary to bronchiectasis and bronchitis.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

5.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to hypertension.

6.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected 
laryngitis with rhinitis and a history of an enlarged tonsil.

7.  Entitlement to service connection for a right hip 
disability, to include as secondary to the service-connected 
degenerative disc disease of the lumbar spine.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability, to include arthritis of the feet 
and plantar fasciitis.

9.  Entitlement to an initial or staged compensable rating 
for service-connection bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had periods of active service from February 1967 
to April 1972 and October 1990 to June 1991.  The Veteran had 
subsequent periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefits sought on appeal.  

In an October 2004 rating decision, the RO, in pertinent 
part, denied service connection for GERD, bilateral plantar 
fasciitis, hypertension, a bilateral eye disorder (defective 
visual acuity), anemia, muscular weakness, and hepatitis.  In 
a December 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 
noncompensable (0 percent) rating.  The RO, in an October 
2007 rating decision denied, in pertinent part, service 
connection for obstructive sleep apnea, bronchiectasis and 
bronchitis, asthma, arthritis of the right hip, and arthritis 
of the feet.  The Veteran perfected an appeal of these 
denials of service connection and the zero percent rating 
assigned his service-connected bilateral hearing loss.

As discussed in greater detail below, the RO had previously 
denied the claims for arthritis (noted as degenerative joint 
disease) and plantar fasciitis of the feet.  These rating 
decisions were not appealed and became final.  See 
38 U.S.C.A. § 7105.  Although the RO did not discuss or 
address whether new and material evidence had been obtained, 
the Board finds that the claimed foot disabilities have 
previously been denied and the present claim for service 
connection for arthritis of the feet and plantar fasciitis is 
an application to reopen the claim.  The issue has been 
styled on the Title Page accordingly.  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim. See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted); 
see also Barnett v. Brown, 83 F.3d 1380 (1996).

Conversely, the Board is aware that the RO had previously 
denied claims characterized as claims for service connection 
for upper respiratory infections.  As the Board finds that 
the RO has not previously addressed the claims for lower 
respiratory disease, nor specifically, denied service 
connection for asthma, the Board will consider the claims for 
service connection for bronchiectasis, bronchitis and asthma 
on the merits, without regard to whether new and material 
evidence has been submitted.  See 38 C.F.R. § 3.156.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), wherein the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See also Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Veteran had also perfected appeals for service connection 
for a dental condition and for a back condition.  Service 
connection was granted by way of September 2005 and March 
2009 rating decisions, respectively, for these disabilities.  
As the Veteran has not appealed either of the ratings or 
effective dates assigned to these disabilities, this 
represented a complete grant of the Veteran's appeal in 
regard to these two claims.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

Thus, at the time of the Veteran's June 2009 videoconference 
hearing, twelve issues were on appeal.  A copy of this 
hearing transcript has been associated with the claims file.  
At the time of the hearing, upon the record, the Veteran 
withdrew the claims for service connection for anemia, 
muscular weakness, and hepatitis from appellate status.  
Thus, these claims are no longer on appeal, leaving the nine 
issues listed on the title page.  See 38 C.F.R. § 20.204.  

The issues of entitlement to service connection for 
bronchiectasis and bronchitis, asthma, GERD, hypertension, 
bilateral eye disability, obstructive sleep apnea, and 
disability of the right hip, and the application to reopen 
the claim of entitlement to service connection for a 
bilateral foot disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated on 
the merits has been obtained; the Veteran has been provided 
notice of the evidence necessary to substantiate this claim 
and has been notified of what evidence he should provide and 
what evidence VA would obtain; there is no indication that 
the Veteran has evidence pertinent to this claim that he has 
not submitted to VA.

2.  Audiological examinations to evaluate the Veteran's 
service-connected bilateral hearing loss in recent years have 
revealed findings that when applied to the applicable rating 
criteria are consistent with a Roman numeral designation of I 
for each ear.  


CONCLUSION OF LAW

The criteria for an initial or staged compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in October 2003 and March 2006.  He 
was informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the December 
2004 rating decision that granted service connection for 
bilateral hearing loss.  Therefore, the notice was untimely.  
The RO cured the timing defect by providing complete VCAA 
notice together with re-adjudication of the claim, as 
demonstrated by the September 2008 and March 2009 
supplemental statements of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.

Regarding the issuing of Dingess notice, the Veteran was 
issued compliant notice regarding other claims on appeal, but 
was not issued a compliant notice that addressed the issue of 
hearing loss.  The Board finds, however, there is no evidence 
of prejudice caused by this notification error.  The instant 
appeal stems from the initial grant of service connection and 
the Veteran appealed the "downstream" issue of the 
disability rating initially assigned.  The Court reaffirmed 
that in such cases the Veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).  The Veteran has not indicated any 
prejudice regarding VCAA notification, either in regard to 
notification content or timing.
The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
private and VA treatment records; the latter includes the 
results of three VA audiological examinations performed in 
recent years and all three evaluations were thorough in 
nature and certified as required by the applicable rating 
criteria.  38 C.F.R. § 4.85 (2009).  The most recent VA 
examination to evaluate the Veteran's hearing loss was 
conducted in February 2009.  The Board is cognizant that the 
Veteran has consistently reported that the disability has 
gotten worse and been provided two updated VA examinations on 
this basis, to include the February 2009 evaluation.  The 
Veteran further provided some indication that he believed 
that the disability had gotten worse at the time of the June 
2009 Board hearing.  As the Veteran has recently been 
provided a VA examination (within the past nine months), the 
Board finds that a remand for another VA examination in not 
warranted.  The Board notes in this regard that the February 
2009 VA examination provides evidence that the Veteran did 
not currently have a right ear hearing loss as defined by 
38 C.F.R. § 3.385 and the examinations have consistently 
shown that his disability is not above a numerical 
designation of I in either ear.  The Veteran has not 
submitted any medical evidence to indicate that the 
disability has changed in severity since the February 2009 VA 
examination.  In these circumstances, the Board finds that 
the VA examinations of record are adequate for rating 
purposes.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated in this decision.  Adjudication of this 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The Veteran contends that his hearing loss disability 
warrants a compensable rating.  At the time of the Board 
hearing the Veteran described difficulty hearing 
conversations, and he reported that he read lips in order to 
understand people.  The Veteran did not specifically note any 
difficulties at work.  In his June 2005 substantive appeal 
(VA Form 9), the Veteran asserted that the disability was 
shown to be worse as he needed to wear hearing aids "in day 
to day activities."

Pursuant to his claim for service connection, the Veteran 
submitted private treatment records that include treatment 
and evaluation of the hearing loss disability.  After review 
of these private records, the Board finds that these do not 
provide evidence adequate for rating purposes because the 
graphs included in these records are not accompanied by 
numerical results.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Moreover, there is no indication that speech recognition 
scores were obtained using the Maryland CNC test.  See 
38 C.F.R. § 3.385.  Therefore, the Board is precluded from 
considering the audiometric results contained in the records.  
Id.






The Veteran underwent a VA examination in November 2004.  In 
this examination, the puretone thresholds were recorded as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
25
25
40
LEFT
30
15
25
50

Thus, the average threshold in the right ear was 30 in the 
right ear and 30 in the left ear.  The Veteran had Maryland 
CNC test scores of 96 percent in the right ear and 100 
percent in the left ear.

The Veteran underwent an additional VA examination in 
November 2006.  In this examination, the puretone thresholds 
were recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
25
25
35
LEFT
25
20
30
40

Thus, the average threshold in the right ear was 26 in the 
right ear and 29 in the left ear.  The Veteran had Maryland 
CNC test scores of 100 percent in the right ear and 98 
percent in the left ear.

The Veteran underwent a third VA audiological examination in 
February 2009.  The Veteran reported that he was able to hear 
on the telephone with either ear.  The Veteran reported 
having trouble understanding conversation with noise in the 
background.





The examination report shows that the puretone thresholds 
were recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
10
15
25
LEFT
10
10
25
40

Thus, the average threshold in the right ear was 16 in the 
right ear and 21 in the left ear.  The Veteran had Maryland 
CNC test scores of 96 percent in the right ear and 94 percent 
in the left ear.

Analysis

The claims file contains three examinations adequate for 
rating purposes.  See 38 C.F.R. § 4.85(a).  The testing 
results contained in these examinations do not show that the 
Veteran has an exceptional pattern of hearing impairment as 
defined by 38 C.F.R. § 4.86.  Therefore, only Tables VI and 
VII are applicable. 

Using the audiological testing results from these 
examinations and Table VI, located in 38 C.F.R. § 4.85, the 
Veteran's hearing had a numeric designation of I bilaterally.  
Under Table VII, also located in 38 C.F.R. § 4.85, the 
numeric designation of I and I intersect at a point that 
indicates a 0 (noncompensable) percent rating.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
a schedular compensable rating.  The use of hearing aids does 
not provide a basis of entitlement to a compensable rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

In this regard, the examiner recorded in the February 2009 VA 
examination that the Veteran reported that he was unable to 
hear on the telephone with either ear.  The Veteran also 
reported having trouble understanding conversation with noise 
in the background.  He has also testified regarding the 
functional impact of the hearing impairment.  The record 
indicates that the Veteran is currently employed and there is 
no evidence that the hearing disability has inferred with 
this employment and the Veteran has not asserted interference 
with work.

The record contains a full description by the Veteran of the 
functional impact.  Thus, the evidence of record is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

Regarding extra-schedular consideration, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them or not, including 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not asserted, and there is no 
other evidence, that bilateral hearing loss has caused marked 
interference with employment or any let alone frequent 
hospitalization.  The criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial or staged compensable rating 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to an initial or staged compensable rating for 
bilateral hearing loss is denied.


REMAND

The Board finds that prior to the adjudication on the merits 
of the remaining issues in appellate status additional 
development is required.  See 38 C.F.R. § 19.9.

Regarding the claims for service connection for 
bronchiectasis and bronchitis, the Veteran reports that he 
was constantly treated for these disabilities in service and 
has had the lung disabilities since service.  That is, the 
Veteran has asserted that there is a continuity of 
symptomatology between the onset of in-service respiratory 
symptoms and the initial diagnosis of lung disease.  See 
38 C.F.R. § 3.303(b).  The Veteran has also asserted that his 
asthma developed secondary to the bronchiectasis and 
bronchitis.  See 38 C.F.R. § 3.310.  Review of the service 
treatment records reveals multiple instances of treatment for 
complaints of his throat.  In an April 1968 service treatment 
record, the Veteran complained of cough and sore throat and a 
May 1971 service treatment records contains a report of 
complaint of cough and congestion.  

The Board is cognizant that these complaints of cough were 
previously considered in the Veteran's previously denied 
claim for service connection for an upper respiratory 
infection and that the Veteran is service-connected for a 
disability currently listed on the rating sheet as 
"laryngitis, with rhinitis, previously enlarged tonsil."  
Based, however, on the relevant findings in service, and the 
Veteran's complaints of continuity of symptomatology, the 
Board determines that a VA examination with opinions that 
address the questions at hand is necessary to adjudicate this 
appeal.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's main assertion is that the current disability 
is asthma and that this developed (was secondary) to the 
previously suffered bronchiectasis and bronchitis.  The Board 
is cognizant that there are no current findings of chronic 
bronchiectasis and bronchitis and service connection is not 
currently in effect for these disabilities.  As the Board 
finds that an examination is warranted to address the issue 
of service-connection for a lung disability, however, the 
examiner should address whether the currently diagnosed 
asthma is etiologically related to service or a lung 
disability experienced during service.  As no such disability 
is currently service-connected, however, the Board will not 
direct specific questions regarding secondary service 
connection.

In the Board testimony, the Veteran and his representative 
made several assertions of secondary service connection.  The 
only one addressed by the RO was that of whether asthma was 
secondary to bronchiectasis and bronchitis.  Based on these 
assertions of secondary service connection, the Board finds 
that a remand of these issues (GERD and hypertension 
secondary to service-connected PTSD; a bilateral eye disorder 
secondary to hypertension; sleep apnea secondary to 
laryngitis with rhinitis and a history of an enlarged tonsil; 
and a right hip disability secondary to degenerative disc 
disease of the lumbar spine) is required in order to allow 
for the AMC/RO to address these aspects of the claims in the 
first instance and to issue VCAA notice regarding secondary 
service connection that addresses these claims.  The Board is 
cognizant that the RO provided secondary notice regarding the 
asthma claim.

The Veteran has asserted that his GERD and hypertension are 
secondary to treatment (medication) for his service-connected 
PTSD.  In addition, his representative has alleged, in 
essence, that the Veteran's obstructive sleep apnea is 
secondary to his service-connected laryngitis with rhinitis, 
previously rated as an enlarged tonsil.

The Veteran has further asserted that his hip disability is 
secondary to his service-connected back disability.  The 
Board notes that this issue was previously characterized as a 
claim for service connection for arthritis of the hip.  The 
Board has re-characterized the issue to more broadly 
interpret the claim based on the Veteran's complaints of 
right sided pain secondary to the back disability.  Although 
not currently on appeal, the undersigned informed the Veteran 
at the June 2009 videoconference hearing that such complaints 
could also be addressed as an increased rating claim for the 
back disability.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).

In addition, the Veteran claims that he has an eye disability 
secondary to hypertension.  The Board notes, however, that 
hypertension is not currently service connected.  In this 
regard, the Veteran has asserted that the hypertension is 
causing an increased reduction of his visual acuity.  The 
Veteran has also indicated that he sees red and blue lights.  
As the claim for service connection for hypertension is 
remanded, however, adjudication of this claim must be 
deferred at this time.  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a veteran's 
claim for the second issue).  Also, as note above, the 
Veteran must be furnished appropriate VCAA notice for all of 
his secondary service connection claims. 

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Upon remand, therefore, the Veteran must be informed of the 
evidence needed to substantiate these secondary service 
connection claims and be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that regulation, effective October 
10, 2006.  See 38 C.F.R. § 19.9.  Thereafter, the AMC/RO is 
to address these issues of secondary service connection as 
well as the claims for direct service connection.  The AMC/RO 
should provide any additional indicated assistance, to 
include the providing of VA examinations if deemed necessary 
to adjudicate the claim(s).

Regarding the bilateral foot disability, the Veteran was 
denied service connection for this disorder in a June 1992 
rating decision.  This rating decision discussed the evidence 
of a diagnosis of plantar fasciitis and degenerative joint 
disease of the feet.  A March 2002 rating decision again 
denied the claim for degenerative joint disease of the feet.  
The Veteran did not appeal either of these rating decisions, 
and they became final.  See 38 U.S.C.A. § 7105.  The Board 
finds that the diagnosis of degenerative joint disease is the 
same disability that the Veteran currently seeks service 
connection under the diagnosis of arthritis of the feet.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, as the 
diagnosed disabilities for which the Veteran currently seeks 
service connection were previously denied, the current claim 
is an application to reopen.  New and material evidence must 
be submitted prior to the claim being reopened and the claim 
for service connection for the bilateral foot disability 
addressed upon the merits.  See 38 C.F.R. § 3.156.

The RO did not consider this an application to reopen, but 
rather, addressed the claim upon the merits.  As discussed in 
the Introduction, however, the Board has an independent 
obligation to address the jurisdictional issue.  See Jackson, 
supra.  Prior to the submission of new and material evidence, 
there is no duty to assist by providing a VA examination.  
See 3.159(c)(4)(iii).  The Veteran, however, was scheduled 
for a VA examination in February 2009.  The Veteran cancelled 
this examination.  The Veteran requested a rescheduling of 
this examination, but the RO denied this request, finding no 
good cause for the Veteran's failure to report.  The RO 
provided the Veteran a copy of 38 C.F.R. § 3.655 (2009) in 
the March 2009 supplemental statement of the case that noted 
the Veteran's failure to report to this examination.  As the 
RO considered this as an original claim for service 
connection, under 38 C.F.R. § 3.655, it was adjudicated based 
on the evidence of record.  However, since the Board finds 
that this is claim was previously denied and became final, 
under 38 C.F.R. § 3.655, such an application to reopen must 
be denied on the basis of this failure to report.  See 
38 C.F.R. § 3.655(b).

Upon further consideration, however, the Board finds such a 
summary denial is inappropriate, as the Veteran has not been 
previously informed that the current claim is an application 
to reopen.  Instead, upon remand, the Veteran should be 
provided VCAA notice regarding an application to reopen.  
Prior to new and material evidence being submitted, however, 
the Veteran should not be provided with a VA examination 
regarding this claim.

This notice to be issued must comply with the Court's holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court in 
Kent held that, in order to successfully reopen a previously 
and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Therefore, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess, supra.  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the eight issues remaining on appeal (as 
listed on the Title page).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran must also be notified of the 
information and evidence needed to 
substantiate the claims for secondary 
service connection.  The Veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

Regarding the bilateral foot disability, 
this notification letter should inform 
the Veteran that in order to reopen his 
claim for service connection for a 
bilateral foot disability, he must 
submit new and material evidence.   The 
Veteran should also be provided with the 
definition of new and material evidence 
under 38 C.F.R. § 3.156(a) for appeals 
filed after August 29, 2001.  This 
notice should inform him of the evidence 
and information that is necessary to 
reopen the claim as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The Veteran should be scheduled for 
a VA pulmonary or respiratory 
examination in conjunction with his 
claims for service connection for 
bronchiectasis, bronchitis, and asthma.  
The claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a) Is it at least as likely as 
not (50 percent or greater 
degree of probability) that any 
current lung disability, to 
include bronchiectasis and 
bronchitis began during service 
or is causally linked to any 
incident of or finding recorded 
during active duty?  

(b)  Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
asthma, if present is causally 
linked to any incident of or 
finding reported during service?

(c)  Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
bronchiectasis or bronchitis 
caused or aggravated the 
Veteran's asthma?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The clinician is also informed that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

If the clinician finds that a 
nonservice-connected disorder was 
aggravated by a service-connected 
disability, to the extent that is 
possible, the clinician is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability that was aggravated (e.g., 
mild, moderate) before the onset of 
aggravation.

In addition, the examiner is requested 
to provide a rationale for any opinion 
provided.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate and provide the reason that 
an opinion would require speculation.

3.  After the directed development is 
complete, the AMC/RO should provide any 
additional indicated assistance, to 
include the providing of additional VA 
examinations if deemed necessary.

4.  Thereafter, the Veteran's claims for 
service connection for bronchiectasis 
and bronchitis, asthma, GERD, 
hypertension, a bilateral eye 
disability, obstructive sleep apnea, and 
disability of the right hip, and the 
application to reopen the claim of 
entitlement to service connection for a 
bilateral foot disability, all on direct 
incurrence and the secondary bases must 
be adjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


